Exhibit 10.64

UNITED AIRLINES, INC.

MANAGEMENT CASH DIRECT & CASH MATCH PROGRAM

(Amended and Restated Effective January 1, 2014)

As part of the overall awards package for Management co-workers, United
Airlines, Inc. (the “Company”) offers the United Airlines, Inc. Cash Direct &
Cash Match Program (the “Program”). The purpose of the Program is to pay direct
and matching contributions to eligible employees in cash where, as a result of
IRS limits, such contributions cannot be made to the applicable Company 401(k)
plan. This Program is intended to provide all Management benefits-eligible
co-workers the same opportunity to receive Company contributions to their
retirement savings based upon their total eligible cash compensation. This
documentation of the Program is an amendment and restatement of the Company’s
prior cash direct and cash match programs and sets forth the terms of the
Program effective January 1, 2014.

 

Eligibility   

You are eligible for the Program if you are a Management Employee of the Company
who, on or after January 1, 2014, is a participant in either the United Airlines
Management & Administrative 401(k) Plan and/or the Continental Airlines, Inc.
401(k) Savings Plan (collectively referred to as the “401(k) Plan”).

 

The term “Management Employee” means that you have been designated by the
Company as a management employee in accordance with its policies and you are not
in a unit of employees covered by a collective bargaining agreement between a
union and the Company. All other employee groups participating in the 401(k)
Plan, including any union-represented employees, are excluded from the Program.

Cash Direct   

The Cash Direct portion of the Program defines how Company direct contributions
determined in accordance with the formula under the 401(k) Plan are paid once
IRS limits on 401(k) contributions are met. Direct contributions are
non-elective Company-provided contributions to your 401(k) account, meaning the
Company makes them even if you do not contribute to your 401(k) account. Direct
contributions are equal to 2-4% of eligible earnings depending upon your age and
years of service as determined under the 401(k) Plan.

 

The Company will cease contributing direct contributions to the 401(k) Plan and
instead pay them to you in cash if the following occurs:

 

•   Your earnings for the year exceed the IRS total annual compensation limit
(e.g., $260,000 in 2014) under Section 401(a)(17) of the Internal Revenue Code,
and/or

 

•   Contributions for the year to your 401(k) Plan account (the total of your
contributions and the Company’s) reach the IRS total annual contribution limit
(e.g., $52,000 in 2014) under Section 415(c) of the Internal Revenue Code.

 

Your “earnings” are determined in accordance with the 401(k) Plan and only
include amounts earned while a Management Employee.

 

EXAMPLE: Using the 2014 limits for example purposes only, assume that your 2014
earnings were $300,000. $300,000 minus $260,000 is $40,000. $40,000 is
multiplied by your Company direct contribution percentage under the 401(k) Plan,
which is 2-4% depending upon your age and years of service. Thus, you would
receive a Cash Direct payment of between $800 and $1,600, depending upon your
age and years of service as determined under the 401(k) Plan.



--------------------------------------------------------------------------------

Cash Match   

The Cash Match portion of the Program defines how Company matching contributions
determined in accordance with the formula under the 401(k) Plan are paid once
IRS limits on 401(k) contributions are met. Matching contributions to the 401(k)
Plan are based upon eligible year-to-date compensation that you defer to your
401(k) account, up to a maximum of 4% of eligible earnings as determined under
the 401(k) Plan.

 

The Company will cease making matching contributions to the 401(k) Plan and
instead pay them to you in cash if the following occurs:

 

•   Your earnings as a Management co-worker for the year exceed the IRS total
annual compensation limit (e.g., $260,000 in 2014) under Section 401(a)(17) of
the Internal Revenue Code and you have made pre-tax and/or Roth contributions
totaling the elective deferral limit (e.g., $17,500 in 2014) under Section
402(g) of the Internal Revenue Code, or

 

•   Contributions for the year to your 401(k) account (the total of your
contributions and the Company’s) reach the IRS total annual contribution limit
(e.g., $52,000 in 2014) under Section 415(c) of the Internal Revenue Code.

 

Your “earnings” are determined in accordance with the 401(k) Plan and only
include amounts earned while a Management Employee. Please note that if you are
eligible to make Catch-up Contributions to the 401(k) Plan, you are not required
to make such contributions in order to qualify for Cash Match payments under the
Program.

 

EXAMPLE: Using the 2014 limits for example purposes only, assume that your 2014
earnings were $300,000 and that you have made pre-tax and/or Roth contributions
totaling the elective deferral limit of $17,500 to the 401(k) Plan. $300,000
minus $260,000 is $40,000. $40,000 is multiplied by your matching contribution
percentage under the 401(k) Plan, which is 4%. Thus, you would receive a Cash
Match payment of $1,600.

Additional Rules   

1.      The timing of Cash Direct and Cash Match payments is determined by the
Company, provided that they shall be made no later than March 15th of the year
following the calendar year earned. You do not have the option to accelerate or
defer payment, and these amounts are taxable in the year paid.

 

2.      If you cease employment during the calendar year (other than termination
for cause), you are eligible for Cash Direct and/or Cash Match payments based
upon your actual earnings for the calendar year, and your payment will be made
at the same time that other Management Employees receive their payments. If you
are terminated for cause, you are not eligible for Cash Direct or Cash Match
payments. You are considered to be terminated for cause for purposes of this
Program if you are determined to be ineligible for severance benefits due to
termination for cause under the applicable severance plan in which you
participate (or, if applicable, your individual employment agreement).

 

3.      No interest accrues between the time a Cash Direct or Cash Match payment
is earned and the time it is paid by the Company.

 

4.      Cash Direct and Cash Match payments count as earnings under the 401(k)
Plan for purposes of calculating your Section 415 limitation (the maximum amount
that can be contributed per plan year) but not for any other purposes.

 

2



--------------------------------------------------------------------------------

How to Request
Payment   It is not necessary to file a claim in order to receive payments under
the Program. They are paid automatically. The Company has the sole discretion to
determine whether any amount is payable under the terms of the Program, and the
Company’s determination is final. If you believe that the Company has failed to
pay you an amount owed under the Program (or miscalculated your payment), please
contact Suzanne Hobbs, Director – Retirement Benefits. Changes to the
401(k) Plan or
IRS Limits   The terms of this Program are dependent upon the terms of the
401(k) Plan and applicable IRS limits. This Program shall be interpreted by the
Company in its sole discretion to adapt to any changes in the 401(k) Plan, IRS
limits, or the Company’s interpretation of the application of IRS limits to the
401(k) Plan. Payments under this Program are only made to the extent
corresponding contributions cannot be made to the 401(k) Plan. 409A Compliance  
The Program is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code applicable to deferred compensation. However, in the event
the Program is not exempt, all provisions of the Program are to be construed and
interpreted in a manner consistent with Section 409A. In certain cases, it may
be necessary to modify the timing of payment, or otherwise modify the
administration of the Program, to comply with Section 409A. Notwithstanding
herein to the contrary, you are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with
amounts payable pursuant to the Program (including any taxes arising under
Section 409A of the Code), and the Company will not have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes.
Amendment and
Termination   The Company reserves the right to amend, modify or terminate the
Program at any time and for any reason without notice. Not a Contract of
Employment   This Program does not create a contract of employment between you
and the Company, nor does the Program restrict in any way the rights of the
Company (subject to any written employment contract you may have with the
Company) to terminate your employment at any time and for any reason. Governing
Law   This Program is a Company policy and is not an employee benefit plan
governed by the Employee Retirement Income Security Act of 1974 (ERISA). This
Program shall be governed by the laws of the State of Illinois.

 

3